STATE OF VERMONT

                                 ENVIRONMENTAL COURT

               Appeal of Green Meadows             Docket No. 208-12-01 Vtec
               Center, LLC                     }
                                               } Docket No. 152-9-01 Vtec
               Appeal of Tierney, et al.       }
                                               } Docket No. 179-10-99 Vtec
               Appeal of Gilberg, et al.       }


                                           Final Order

The Court issued a decision and order on December 9, 2002 on all motions pending in the three
above-captioned appeals involving property in Wilmington, Vermont. Docket No. 208-12-01
Vtec is an appeal from the Planning Commission= s denial of approval of a Planned Unit
Development (PUD) for the property. Docket No. 152-9-01 Vtec is an appeal from the ZBA= s
grant of conditional use approval (Application #844) for the uses proposed in connection with
the Planned Unit Development. Docket No. 179-10-99 Vtec is an appeal of a 1999 conditional
use permit (Application #803) issued by the ZBA for the property. This 1999 appeal had been
put on hold while the Applicant applied for the Planned Unit Development approval at issue in
the two more recent appeals.

In each of these cases Michael and Ellen Gilberg represent themselves; Patricia Tierney, John
Scott, Louis Beaudette and Cynthia Beaudette are represented by Robin L. Stern, Esq.; and the
Town of Wilmington is represented by Richard M. Gale, Esq. Applicant Green Meadows Center,
LLC, and two additional appellants: Southeast Vermont Community Action, Inc. and The
Community Alliance are represented by Richard D. Perra, Esq. Two citizens of Wilmington,
Jennifer Fitzgerald and Clifford Duncan, were dismissed as interested parties from these appeals,
but continue to receive courtesy notices of the proceedings, as does Mary Tursi. Because the
Applicant and related parties were appellants in the most recent case, and were appellees in the
two earlier cases, we refer to the parties as the Applicant and the > Neighbors.=

Docket No. 179-10-99 Vtec

In connection with the 1999 appeal, the Court had ruled in November 2000 on summary
judgment that an earlier conditional use permit issued in 1998 to operate a > community center=
on the property in lieu of the former residential school had not been appealed and had become
final. In the December 9, 2002 decision, the Court ruled that the 1998 permit had expired during
the passage of time since its approval, and that therefore Docket No. 179-10-99 Vtec had become
moot and must be dismissed, since it was an application to amend an expired permit. It is hereby
ORDERED and ADJUDGED that Docket No. 179-10-99 Vtec is hereby DISMISSED as moot.

Docket Nos. 208-12-01 Vtec and 152-9-01 Vtec
Although Applicant is a for-profit entity, Applicant has stated that the project site will be owned
by and the project will be operated by Southeastern Vermont Community Action, Inc. (SEVCA),
a non-profit corporation, and by the Community Alliance, which appears to be some type of
unincorporated association whose members are otherwise unidentified. Neither of these entities
had applied as an applicant for the approvals appealed to the Court in Docket Nos. 208-12-01
Vtec and 152-9-01 Vtec, although all three do appear as co-applicants on the related Act 250
Land Use Permit. The Court denied Applicant= s motion to add the two additional applicants,
ruling in the December 9, 2002 decision that the two applications on appeal in Docket Nos. 208-
12-01 Vtec and 152-9-01 Vtec must be remanded to the respective municipal bodies to consider
whether to add the two additional applicants, and what effect that may have on those
applications.

In making that ruling, the Court noted that the Applicant also may wish to amend its applications
when it goes back before the Planning Commission and the ZBA. First, the Applicant may wish
to consider how the uses proposed for its project are affected by the analysis in the Court= s
August 2002 decision regarding which uses may be incorporated in a PUD application in this
district.

Second, the Applicant may wish to consider how the uses proposed for its project are affected by
the December 9, 2002 decision that the 1998 permit had expired, since at least the conditional
use application and ZBA decision assumed that some of those uses had been approved in and
were perpetually continued from the 1998 permit.

Third, the Applicant may wish to amend or refine its PUD application to address the Court= s
observation in its August 2002 order that many of the proposed uses appear to remain relatively
amorphous as presented by the Applicant. While the Applicant described the proposed uses
sufficiently in the Court proceedings for the Court to rule that many of them may be considered
for approval within a PUD, the Applicant will have to be much more specific before the
municipal bodies on remand about the nature of the proposed uses, their hours, numbers of
participants, proposed conditions, numbers of vehicles, parking, and, for the proposed nonprofit
group service uses, the nonprofit organization engaging in the use. Also, if the Applicant
proposes to incorporate its Act 250 permit into its PUD application, it must do so explicitly.

At the telephone conference held on December 19, 2002, the Applicant stated that it did not
intend to proceed as the sole applicant before the Court, but instead intended to proceed before
the Planning Commission and ZBA with an amended application to include the other two
applicants, and whatever other changes to its application it may choose to make in light of this
Court= s orders. Accordingly, the hearings scheduled for January 16 and 17, 2003 are
CANCELLED, and the matter is REMANDED to the extent necessary for the Planning
Commission and ZBA to consider any such amended applications. Please note that any future
appeal that may be taken from any future action by the Planning Commission or the ZBA on any
amended or new application would be a separate new appeal that would have to be filed with a
new notice of appeal and would have to receive a new docket number.

Accordingly, Docket Nos. 152-9-01 and 208-12-01 Vtec are hereby entered on the Court= s
Docket as CONCLUDED by the decisions and orders issued in these matters. This closure,
however, is specifically without prejudice to any party= s ability to raise any issues that the party
could have raised in Docket Nos. 152-9-01 and 208-12-01 Vtec, in any future appeals taken from
future Planning Commission or ZBA action on the new or amended applications. In addition, the
respective appellant in either of these appeals may move to reopen that appeal, up to and
including thirty days after action on the new proposal and/or any appeals of the new proposal
become final.

Done at Barre, Vermont, this 19th day of December, 2002.




___________________
Merideth Wright
Environmental Judge